DETAILED ACTION
This office action is in response to communication filed on 09/26/2022. Claims 1, 2, 5-7, 10, 22, 24, and 26-30 have been amended. Claims 9, 11-21, and 25 have been canceled. Claims 1-8, 10, 22-24, and 26-30 are pending on this application.


Response to Arguments
2.	Applicant’s arguments with respect to claims 10 and 27 have been considered but are moot because the new ground of rejection does not rely on references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. Pub. No. 2020/0212581.
Figs 2 and 3 of Zhu et al. discloses an electronic device comprising: a substrate (42); a phased antenna array having dielectric resonator antennas (plurality of dielectric resonator antennas  431); paragraph 0020) mounted to a surface of the substrate (layer of circuit chip 42; paragraph 0021), wherein one (one of 431) of the dielectric resonator antennas (43) comprises: a dielectric resonating element (431; paragraph 0020), and a conductive trace (20) patterned on a sidewall (see Fig. 3 for discloses 20 is patterned on the sidewall of 431) of the dielectric resonating element (431); and a layer of material (layer material 41) on the surface of the substrate (42), wherein the dielectric resonating element (431) is mounted to the layer of material (431), and the conductive trace (20) is coupled to a radio-frequency (paragraph 0004) transmission line  in the substrate (transmission line in integrated circuit chip 42; because every electrical  integrated circuit  must have conductive wiring for transmission) by a conductive (44) via extending through the layer of material (41).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. Pub. No. 2020/0212581 in view of Zhang Pub. No. 2003/0076259.
Fig. 3 of Zhu et al. discloses An electronic device comprising: a substrate (41); a phased antenna array  (431; paragraph 0020) having dielectric resonator antennas (431s paragraph 0003) mounted to a surface of the substrate (41), wherein the dielectric resonator antennas (431) are aligned along a longitudinal axis (longitude axis of layer 42), comprise dielectric resonating elements  (431s) having sidewalls (sidewalls of 431s) that are oriented at perpendicular angle with respect to the longitudinal axis (longitude axis of 41), and are fed by feed probes (20; paragraph 0024) coupled to the sidewalls (sidewalls of 431) at the surface of the substrate (41). However, Zhu et al. does not disclose the dielectric resonating elements (431) that are oriented at a non-zero and non-perpendicular angle with respect to the longitudinal axis.

Fig. 17 of Zhang et al. discloses an electronic device comprising a phase array antenna (31) are aligned along a longitudinal axis (longitude axis of 41) that oriented at a non-zero and non-perpendicular angle with respect to the longitudinal axis (longitude axis of 41).
Zhu et al. and Zhang et al. are common subject matter of phase array antenna; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Zhang et al. into Zhu et al. for the purpose of to provide a small and highly efficient antenna apparatus having a polarization diversity function with a plurality of antenna elements (paragraph 0006 of Zhang et al.).

7.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. combined with Zhang applied to claim 27 above, in further view Rofougaran et al. Pub. No. 2020/0212588.
Zhu et al. combined with Zhang applied to claim 27 above does not discloses a radio frequency integrated circuit is configured to control the phased antenna array to form the signal beam in a first direction at a first time and is configured to control the phased antenna array to form the 10signal beam in a second direction different from the first direction at a second time.
Fig. 1D of Rofougaran et al. discloses and electronic device (102) comprises:  a radio integrated circuit (RFIC 114; paragraph 0039) mounted to a substrate (layer underneath  RFIC 114) and  configured to control phased antenna array (160) to form the signal beam (see beam Fig. 4A, 4B) in a first direction (first direction of signal beam in Fig. 4A and 4B) at a first time (first time of the first signal beam in Fig. 4A) and configured to control the phased antenna array (160) to form a 10signal beam (signal beam in Fig. 4A and 4B) in a second direction (second direction of signal beam in Fig. 4A and 4B))  different from the first direction (first direction of signal beam in Fig. 4A and 4B) at a second time (second time of the second signal beam in Fig. 4A and 4B).
  Zhu et al./Zhang et al. and Rofougaran et al. are common subject matter of array antenna; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Rofougaran et al. into  Zhu et al./Zhang et al. for the purpose of advantages, such as wide scan angles, selectively beam steering and increase gain and phase control over incident RF signals (paragraph 0005 of Rofougaran et al.). 

Allowable Subject Matter
8.	Claims 1-8,22-24 and 26 are allowed. 
	With respect to claim 1, in addition to other elements in the claim, prior arts considered individual of combination do/does not teach: a biasing structure that presses the feed probe against the dielectric resonating element, the biasing structure being molded over the feed probe and at least some of the dielectric resonating element.
9.	Claim 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: feed probe biasing structures molded over the feed probes and configured to hold the feed probes against the sidewalls; a dielectric substrate molded over each of the feed probe biasing structures; and openings in the dielectric substrate, wherein each of the openings is laterally interposed between a respective pair of dielectric resonating elements in the probe- fed dielectric resonator antennas, and wherein each of the dielectric resonating elements comprises first, second, third, and fourth sidewalls, a first feed probe pressed against the first sidewall by a respective one of the feed probe biasing structures, a second feed probe pressed against the second sidewall by the respective one of the feed probe biasing structures, a first parasitic element pressed against the third sidewall by the respective one of the feed probe biasing structures, and a second parasitic element pressed against the fourth sidewall by the respective one of the feed probe biasing structures.  
10.	Claim 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: a feed probe biasing structure molded over the feed probes and configured to hold the feed probes against the sidewalls. 
11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

11/17/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845